UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 25, 2006*
                              Decided May 30, 2006

                                      Before

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 05-3889

RICKY A. HANKINS,                            Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Southern District of
                                             Indiana, Indianapolis Division
      v.
                                             No. 1:03-cv-1694-DFH-WTL
TRACY J. DICE, et al.,
    Defendants-Appellees.                    David F. Hamilton,
                                             Judge.

                                    ORDER

      Ricky Hankins brought suit under 42 U.S.C. § 1983 alleging that officers of

the Rushville Police Department violated his rights under the Fourth and

Fourteenth Amendments by unlawfully entering and searching his home and

arresting him, and by using excessive force in doing so. He also claimed false arrest


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3889                                                                      Page 2
under Indiana state law. The district court granted summary judgment for the

defendants because the entry and arrest were effected pursuant to a valid body

attachment issued by the Rush County Circuit Court, the officers did not use

excessive force, and the record contained no evidence that the officers searched

Hankins’ home.

      On appeal Hankins does not identify any error made by the district court, nor

does he develop an argument with citations to legal authority or the record. See

Fed. R. App. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.

2001). His brief recites merely his version of the events on the evening in question.

In any event, the district court correctly concluded that the state court’s issuance of

a valid body attachment entitled the police to enter Hankins’ residence to arrest

him. See Payton v. New York, 445 U.S. 573, 602–03 (1980); Russell v. Harms, 397

F.3d 458, 466 (7th Cir. 2005). Only in his reply brief does Hankins introduce the

undeveloped assertion that the body attachment was illegal because it had not been

filed at the time of execution, but arguments raised for the first time in a reply brief

are waived. United States v. Alhalabi, 443 F.3d 605, 611 (7th Cir. 2006).

      Accordingly this appeal is DISMISSED.